      Case 1:17-cv-11017-PBS Document 140 Filed 12/23/18 Page 1 of 1
        Case l:17-cv-11017-PBS Document 88 Filed 09/28/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS




LOVEPOP, INC.,
          Plaintiff,

                                                  Civil Action No. 1:17-CV-l 1017-PBS


PAPER POP CARDS, INC.,
              Defendant.




           PAPER POP'S MOTION FOR SUMMARY JUDGMENT

                         ORAL ARGUMENT REQUESTED



       Defendant/Counter-Plaintiff Paper Pop Cards, Inc. ("Paper Pop"), through its counsel.

Young & Associates, P.C., moves this Court for an order granting partial summary judgment.
The grounds for this motion are setforth in theaccompanying Brief in Support.
       WHEREFORE, Paper Pop respectfully requests thatthis Court grant summary judgment

                           REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Paper Pop respectfully requests oral argument on its

motion.


Date: September 28,2018                        Respectfully submitted,

                                               /s/Jave Ouadrozzi
                                               Rodger D. Young (pro hac vice)
                                                  young@youngpc. com
                                               Jaye Quadrozzi (pro hac vice)
                                                  quadrozzi@youngpc. com
                                               YOUNG & ASSOCIATES, PC
